DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freimuth et al (US20080147898) hereinafter Freimuth.

As to claim 1, Freimuth discloses a bridge circuit, comprising: an endpoint to connect to a host, (Fig. 4 with host 410) the endpoint exposing a first Physical Function (PF) (Fig.4, and 470) and a second PF (Fig.4, and 480), a root port to connect to a device (Fig. 4, and 440), the device exposing to the root port a third PF (Fig. 4. And 490) and a Virtual Function (VF) (Fig.5, and 540) (para. 0067); and an Application Layer-End Point (APP-EP) and an Application Layer-Root Port (APP-RP) to translate between the first PF and the second PF exposed to the host and the third PF and the  VF exposed by the device, wherein the APP-EP and the APP-RP implement a mapping between first PF and the second PF exposed by the endpoint and the  third PF and the  VF exposed by the device (Fig. 4. With host 410 coupled to bridge 460 and endpoints such as 470), the mapping between the first PF and the second PF exposed by the endpoint and the third PF and the VF exposed by the device being a stored mapping (Fig. 5, and paras. 0069- 0071).  

As to claim 12, Freimuth discloses a method, comprising: enumerating a first Physical Function (PF) exposed by a device using a root port of a bridge (Fig.4, and para. 0067); 
enumerating a Virtual Function (VF) exposed by the device using the root port of The LWB bridge (Fig. 54, and para. 0067); generating a second PF and a third PF at an endpoint of The LWB bridge for exposure to a host (Multiple endpoints resourced as shown in para. 0067); and mapping the second PF and the third PF at the endpoint of The LWB bridge to the first PF and the VF exposed by the device using an Application Layer-Endpoint (APP-EP) and an Application Layer-Root Port (APP-RP) of The LWB bridge (Fig. 4. With host 410 coupled to bridge 460 and endpoints such as 470), wherein the mapping between the second PF and the third PF by the endpoint of the bridge to the first PF and the VF exposed by the device is a stored mapping (Fig. 5, and paras. 0069- 0071).  
As to claim 19, Fremuth discloses an article, comprising a non-transitory storage medium, the non-transitory storage medium having stored thereon instructions that, when executed by a machine, result in: enumerating a first Physical Function (PF) exposed by a device using a root port of a
 enumerating a Virtual Function (VF) exposed by the device using the root port of The LWB bridge; generating a second PF and a third PF at an endpoint of The LWB bridge for exposure to a host (Fig.4 with a plurality of other endpoints such as 480, 490, and para. 0067); and mapping the PF and the third PF at the endpoint of The LWB bridge to the first PF and the VF exposed by the device using an Application Layer-Endpoint (APP-EP) and an Application Layer-Root Port (APP-RP) of The LWB bridge (Fig. 4. With host 410 coupled to bridge 460 and endpoints such as 470),,wherein the mapping between the second PF and the third PF by the endpoint of the bridge to the first PF and the VF exposed by the device is a stored mapping (Fig. 5, and paras. 0069- 0071).  

As to claim 2, Freimuth discloses The LWB bridge circuit, further comprising a configuration manager to configure the APP-EP and the APP-RP (Fig. 5, and element 530, para. 0071).  

As to claim 3, Freimuth discloses the LWB bridge circuit, wherein the APP-RP may include storage for a configuration table to store the mapping between the first  PF and the second PF exposed by the endpoint and the  third PF and the  VF exposed by the device (Fig.5, and para. 0072).  
As to claim 4, Freimuth discloses the LWB bridge circuit, wherein the configuration manager may enumerate the third PF and the VF exposed by the device and generate the 

As to claim 5, Freimuth discloses the LWB bridge circuit, wherein the configuration manager may ensure that a first configuration of the device mirrors a second configuration of the endpoint (para. 0011). 
 
As to claim 6, Freimuth discloses the LWB bridge circuit, wherein the configuration manager includes a Read Only Memory (ROM) and a state machine to implement Single Root Input/Output Virtualization (SR-IOV) sequences (para. 0059).  

As to claim 15, Friemuth discloses the method, further comprising: receiving a request from the host at the second PF .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8,13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freimuth in view of Pettey et al (US7979592) hereinafter Pettey.

As to claim 7, Freimuth does not explicitly disclose the LWB bridge, further comprising: a second APP-EP and a second APP-RP; a second device exposing a fourth PF and a second VF; and a multiplexer/demultiplexer arranged connected to the endpoint and connected to each of the APP-EP and the second APP-EP, wherein the second APP-EP and the APP-RP implement a second mapping between a third PF and a fourth PF exposed by the endpoint and the fourth PF and the second VF exposed by the second device.  
Pettey teaches in Fig. 6 a second APP-EP and a second APP-RP (Root 620 coupled to switch 540 and a plurality of bridges  and XR device 550, COL. 7, lines 25 – 40);
 a second device exposing a fourth PF and a second VF (Fig. 6 with XR devices and switch enabling said permutation configuration, COL.7, lines 35 – 40); 
and a multiplexer/demultiplexer arranged connected to the endpoint and connected to each of the APP-EP and the second APP-EP, wherein the second APP-EP and the APP-RP implement a second mapping between a third PF and a fourth PF exposed by the endpoint and the fourth PF and the second VF exposed by the second device (Fig. 7, and step1554- 1558, COL.7, line 45 - COL. 8, line 10).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the architecture design of Pettey with the system of Freimuth to efficiently deliver computing services using physical and virtual devices, (COL. 2, lines 5 – 15).

As to claim 8, Freimuth discloses the LWB bridge circuit, wherein the LWB bridge circuit may offer aggregate resources of the device and the second device (Fig. 5 with resources such as 570, and 580, and second device such as 560, para. 0073).
 
As to claims 13, and 20, Pettey discloses the method, wherein using the root port of the bridge includes enumerating a fourth PF exposed by a second device using a second root port of The LWB bridge (Fig. 6 with the plurality of bridge devices such as 573, 574 in switch 540 coupled to end point via 550); port of The LWB bridge includes enumerating  a second VF exposed by the second device using the second root port of The LWB bridge; and mapping the PF, the  VF, the fourth PF, and the  second VF (Fig. 6 with the switch 540 with the plurality of permeation of mapping to gives said implementation, COL. 7, lines 25-43).  

As to claim 14, Pettey discloses the method, further comprising: determining resources of the device and the second device (Fig.5, and COL.5, lines 45 – 50);
 and aggregating the resources of the device and the second device (COL.5, lines 50 – 60).  
 Claims 9-11,16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Freimuth in view of Pettey and in further view of Tirumala et al (US20170212579) hereinafter Tirumala.

As to claims 9, and 17, Freimuth as modified by Pettey does not explicitly disclose wherein the circuit may implement bandwidth throttling.  
Tirumala teaches bandwidth throttling (para. 0015). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the design of Tirumala in the system of Friemuth/Pettey to realize power saving in the system (para. 0012).

As to claims 10, and 18, Tirumala discloses the LWB bridge circuit wherein The LWB bridge circuit may implement bandwidth throttling based at least in part on a policy set the host, a policy set by the device, a temperature of The LWB bridge circuit, a power consumption of The LWB bridge circuit, a temperature of the SSD device, or a power consumption of the SSD device (Paras. 0016 – 000019 describes a series of policy protocols to determine when throttling is triggered).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the design of Tirumala in the system of Friemuth/Pettey to realize power saving in the system (para. 0012)

As to claim 11, Tirumala discloses wherein The LWB bridge circuit may implement a QoS policy on the first PF 
 
As to claim 16, Freimuth does not disclose the method, further comprising: determining credits for a data transfer involving the device; and issuing the credits to the device. 
Tirumala teaches in Fig. 2 the method, further comprising: determining credits for a data transfer involving the device (Fig.2, and para. 0053); and issuing the credits to the device (para. 0053). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the design of Tirumala in the system of Friemuth/Pettey to realize power saving in the system (para. 0012).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr.  Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184